                                           Case 3:18-cv-04571-JD Document 56 Filed 12/28/18 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         CARNEGIE MELLON UNIVERSITY,
                                   4                                                       Case No. 18-cv-04571-JD
                                                        Plaintiff,
                                   5
                                                 v.                                        SCHEDULING ORDER
                                   6
                                         LSI CORPORATION, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9

                                  10          The Court sets the following case management deadlines pursuant to Federal Rule of Civil

                                  11   Procedure 16 and Civil Local Rule 16-10. The parties are advised to review and comply with the

                                  12   Court’s Standing Order for Civil Cases, Standing Order for Discovery in Civil Cases, and
Northern District of California
 United States District Court




                                  13   Standing Order for Civil Jury Trials. The deadline to amend pleadings is without prejudice to a

                                  14   timely request by LSI to plead inequitable conduct in light of evidence discovered later on.

                                  15

                                  16                                  Event                                         Deadline
                                  17     Patent L.R. 3-3 and 3-4: Invalidity Contentions and Related    February 4, 2019
                                         Document Disclosure
                                  18
                                         Last Day to Move to Amend Pleadings or Add Parties             February 15, 2019
                                  19
                                         Patent L.R. 4-1: Exchange of Proposed Terms for                February 18, 2019
                                  20     Construction
                                  21     Patent L.R. 4-2: Exchange of Preliminary Claim                 March 11, 2019
                                         Constructions and Extrinsic Evidence
                                  22
                                         Patent L.R. 3-8: Damage Contentions                            March 27, 2019
                                  23
                                         Patent L.R. 4-3: Joint Claim Construction and Prehearing       April 5, 2019
                                  24     Statement

                                  25     Patent L.R. 3-9: Responsive Damages Contentions                April 26, 2019

                                  26     Patent L.R. 4-4: Completion of Claim Construction              May 6, 2019
                                         Discovery
                                  27
                                         Patent L.R. 4-5(a): Opening Claim Construction Brief by        May 20, 2019
                                  28     Carnegie Mellon University
                                           Case 3:18-cv-04571-JD Document 56 Filed 12/28/18 Page 2 of 2




                                   1                                   Event                                           Deadline
                                   2     Patent L.R. 4-5(b): Responsive Claim Construction Brief by June 7, 2019
                                         LSI
                                   3
                                         Patent L.R. 4-5(c): Reply Claim Construction Brief by            June 14, 2019
                                   4     Carnegie Mellon University

                                   5                                                                      Tutorial: June 20, 2019 at
                                                                                                          11:00 a.m.
                                   6     Patent L.R. 4-6: Claim Construction Hearing and Tutorial
                                                                                                          Claim construction: June 27,
                                   7                                                                      2019 at 11:00 a.m.
                                         Patent L.R. 3-7: Advice of Counsel                               30 days after service of Court’s
                                   8
                                                                                                          Claim Construction Ruling
                                   9
                                         Close of Fact Discovery                                          October 4, 2019
                                  10
                                         Expert Disclosure (Initial)                                      November 8, 2019
                                  11
                                         Expert Disclosure (Rebuttal)                                     December 20, 2019
                                  12
Northern District of California
 United States District Court




                                         Reply Expert Reports                                             January 22, 2020
                                  13
                                         Close of Expert Discovery                                        February 24, 2020
                                  14

                                  15     Last Day to File Daubert and Summary Judgment Motions            April 23, 2020

                                  16     Final Pretrial Conference                                        August 13, 2020 at 1:30 p.m.

                                  17     Trial                                                            August 31, 2020 at 9:00 a.m.

                                  18
                                                 All dates set by the Court should be regarded as firm. Counsel may not modify these dates
                                  19
                                       by stipulation without leave of court. Requests for continuances are disfavored, and scheduling
                                  20
                                       conflicts that are created subsequent to the date of this order by any party, counsel or party-
                                  21
                                       controlled expert or witness will not be considered good cause for a continuance. Sanctions may
                                  22
                                       issue for a failure to follow a scheduling or other pretrial order. See Fed. R. Civ. P. 16(f)(1)(C).
                                  23
                                                 IT IS SO ORDERED.
                                  24
                                       Dated: December 28, 2018
                                  25
                                                                                        ______________________________________
                                  26
                                                                                        JAMES DONATO
                                  27                                                    United States District Judge

                                  28
                                                                                          2
